Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (Yadav et al. J. Am. Chem. Soc. 2015) discloses quenched substrate based probe for cell monitoring of human glucocerebrosidase (GCase) activity where the probe comprises a sugar substrate wherein a quencher and a fluorophore are separately linked to the hydroxyl group at position 1 and 6 carbon of the sugar substrate (
    PNG
    media_image1.png
    150
    207
    media_image1.png
    Greyscale
). The closest prior art (Kamatsu et al. J. Am. Chem. Soc. 2006) discloses a sugar based probe having two fluorophores linked to sugar unit wherein the fluorophores exhibit FRET (
    PNG
    media_image2.png
    206
    339
    media_image2.png
    Greyscale
).  However, in the claimed compound both the fluorophore and the quencher are linked to a derivatized sugar having bis acetyl, thus positioning the quencher and fluorophore outside of the active 
    PNG
    media_image3.png
    89
    249
    media_image3.png
    Greyscale
 ) of exo-glycosidase and the prior art of record do not teach or reasonably suggest such linkages of fluorophore and quencher.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641